Citation Nr: 0114822	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  97-30 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the interphalangeal joints, knees, and ankles 
secondary to service-connected rheumatoid arthritis.

2.  Entitlement to an increased evaluation for duodenal 
ulcer, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
rheumatoid arthritis of the interphalangeal joints, knees, 
and ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to August 
1952; he was also a member of the Army National Guard from 
March 1947 to May 1951.  The veteran has been represented 
throughout his appeal by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Columbia, South Carolina Regional Office (RO).  By a rating 
action in April 1997, the RO denied the veteran's claim for 
an increased rating for duodenal ulcer.  The notice of 
disagreement (NOD) with this determination was received in 
August 1997.  The statement of the case (SOC) was issued in 
September 1997.  The substantive appeal (VA Form 9) was 
received in October 1997.  A rating action in February 1998 
established service connection for history of rheumatoid 
arthritis of the interphalangeal joints, knees, and ankles, 
evaluated as noncompensably disabling, effective November 21, 
1997.  An NOD with the rating assigned for rheumatoid 
arthritis was received in March 1998, and an SOC was issued 
in April 1998.  A supplemental statement of the case 
pertaining to duodenal ulcer was issued in April 1998.  A 
statement in lieu of VA Form 9, regarding the issue of 
rheumatoid arthritis, was received in May 1998.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in June 1998.  A 
transcript of that hearing is of record.  An SSOC was issued 
in September 1998.  By a rating action in November 1998, the 
RO denied a claim for service connection for degenerative 
arthritis of the interphalangeal joints, knees, and ankles on 
a secondary basis.  An NOD was received in December 1998, an 
SOC was issued in December 1998, and a statement in lieu of 
VA Form 9 was received in January 1999.  

On November 14, 2000, the veteran appeared and offered 
testimony at a hearing before the undersigned Member of the 
Board, sitting in Travel Board status at Columbia, South 
Carolina.  A transcript of the hearing is of record.  The 
appeal was received at the Board in January 2001.  

For reasons that will be set forth below, the issues of 
entitlement to service connection for degenerative arthritis 
of the interphalangeal joints, knees and ankles on a 
secondary basis, and an initial compensable rating for 
rheumatoid arthritis of the interphalangeal joint, knees, and 
ankles will be addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected duodenal ulcer is 
manifested by complaints of abdominal pain and discomfort; 
the clinical findings on objective examination show no 
evidence of an ulcer.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.114, 
Diagnostic Code 7305 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The record reflects that the veteran entered active duty in 
August 1951.  The service medical records indicate that the 
veteran was admitted to a hospital in September 1951; during 
his period of hospitalization, a gastrointestinal (GI) series 
performed in April 1952 revealed a small superficial ulcer 
crater along the superior border of the duodenal cap.  A 
repeat GI series in May 1952 revealed no evidence of the 
previously described ulcer.  The veteran subsequently 
appeared before a physical evaluation board in July 1952 
which determined that the veteran was physically unfit by 
reason of several disabilities incurred while on active duty, 
including ulcer, duodenum, with obstruction.  

Based upon the above clinical findings, a rating action in 
November 1952 granted service connection for duodenal ulcer, 
inactive; a 10 percent disability rating was assigned, 
effective August 29, 1952.  

Medical evidence of record dated in the 1950's, VA as well as 
private treatment reports, show that the veteran received 
clinical evaluation and treatment for several disabilities 
including duodenal ulcer.  Report of a special GI examination 
dated in September 1953 reflects that the veteran complained 
of abdominal pain in the morning relieved by eating 
breakfast; he denied vomiting or starry stools.  The veteran 
noted that he was gaining weight after losing for awhile.  He 
weighed 122 pounds.  His abdomen was normal in appearance.  
There was no rigidity or tenderness.  No organ edges or 
masses were palpated.  The diagnosis was duodenal ulcer, 
chronic.  The veteran was subsequently admitted to a hospital 
in January 1954 because of recurrence of abdominal pain.  The 
veteran reported that he developed duodenal ulcer after 
several months of cortisone therapy for rheumatic 
pericarditis during a period of hospitalization in service.  
He stated that he continued to experience bouts of mid 
abdominal pain in the morning relieved by eating breakfast.  
He had no nausea or vomiting.  Examination revealed some 
periumbilical tenderness; the examination was essentially 
normal.  The tentative diagnosis was duodenal ulcer, active.  
A GI series showed the esophagus, stomach and duodenal bulb 
to be normal.  The veteran was placed on an ulcer diet.  The 
final diagnosis was no disease found.  A VA examination 
conducted in October 1954 reflects evaluation of the 
cardiovascular system; this report does not reflect any 
complaint or finding of a duodenal ulcer.  

VA progress notes dated from January to February 1974 show 
that the veteran continued to receive treatment for an 
unrelated heart disease; he also received treatment for 
duodenal ulcer.  During a clinical visit in January 1974, the 
veteran complained of excessive gas and abdominal pain.  An 
upper GI series showed a hiatal hernia and deformed duodenal 
bulb, but no active ulcer was demonstrated.  No nausea or 
vomiting was noted.  The abdomen was soft, with moderate 
epigastric tenderness.  No pertinent diagnosis was reported.  
Medication was prescribed for the veteran's symptoms.  

Private treatment reports dated from February 1981 to May 
1982 reflect evaluation for an unrelated psychiatric 
disorder.  These records do not reflect any complaints or 
treatment for duodenal ulcer.  Private medical statements 
dated in April 1996 continued to reflect discussion of an 
unrelated psychiatric disorder and its affect on the veteran.  

Veteran's claim for an increased rating for duodenal ulcer 
(VA Form 21-4138) was received in February 1997.  Submitted 
in support of the veteran's claim were VA progress notes 
dated in February 1996, which show that the veteran was seen 
for follow up evaluation of peptic ulcer disease.  It was 
noted that the veteran was taking Zantac and Bentyl.  He had 
no new problems.  The examining physician indicated that the 
veteran's symptoms sounded like irritable colon and, in fact, 
that was what his local doctor called it.  The veteran 
weighed 190 pounds.  The abdomen was slightly distended but 
no masses or organomegaly.  No dependent edema was noted.  
The assessment was probable irritable colon syndrome.  

Received in August 1997 were VA progress notes dated from 
November 1996 to June 1997, which show that the veteran 
continued to receive clinical evaluation and treatment for a 
GI disorder.  During a clinical visit in November 1996, the 
veteran weighed 194 pounds; it was noted that he seemed to be 
doing reasonably well without any GI complaints.  On 
examination, the abdomen was soft and obese; no dependent 
edema was noted.  The assessment was peptic ulcer disease 
(PUD)/irritable colon syndrome.  The veteran was next seen in 
June 1997 at which time he weighed 190 pounds; he had no new 
complaints.  The abdomen was soft and nontender.  The 
assessment was history of PUD, stable.  

Received in September 1997 was a private medical statement 
from William F. Luce, Jr. M.D., dated in February 1997, 
indicating that he had been treating the veteran 
intermittently since 1986; he has had significant recurrent 
GI symptoms.  Dr. Luce noted that the veteran's symptoms had 
been compatible with esophageal reflux and irritable bowel 
symptomatology; he had been treated conservatively for this 
over the years.  He also had had recurrent problems with 
atypical chest pain; his EKGs have always been within normal 
limits.  On examination, the veteran weighed 189 pounds.  
Examination of the abdomen revealed no organomegaly or 
masses.  No pertinent diagnosis was noted.  Also received in 
September 1997 were private treatment reports dated from 
March 1993 to January 1995, which show that the veteran 
received ongoing treatment for GI symptoms.  In March 1993, 
the veteran was referred for evaluation of chronic abdominal 
complaints; his major complaints included gas pain and 
bloating.  No nausea or vomiting was reported; he also denied 
periods of marked diarrhea or constipation.  The pertinent 
diagnoses were irritable bowel syndrome and apparent history 
of history of PUD.  Similar complaints and findings were 
reported in December 1993; at that time, he weighed 185 
pounds.  In January 1995, the veteran complained of stomach 
cramps, associated with bloating, gas and irregular bowel 
habits.  The veteran weighed 187 pounds.  The diagnosis was 
irritable bowel syndrome.  

The veteran was afforded a VA compensation examination in 
March 1998, at which time he reported a longstanding history 
of lower abdominal discomfort which started over 40 years 
ago.  He stated that there was hardly a day he did not have 
pain and had to limit his activities as a result.  He denied 
epigastric pain, heartburn, or regurgitation.  He also 
reported a longstanding history of intermittent diarrhea that 
lasts about one week; it was noted that he had been evaluated 
for those symptoms, and was diagnosed with irritable bowel 
syndrome.  He had been on various medications, including 
Zantac and Lansoprazole.  The veteran reported that he 
continued to have lower abdominal pain; he denied 
constipation, melena, vomiting, or abdominal distention.  On 
examination, he was not in distress.  The abdomen was flat, 
soft and nontender.  Normoactive bowel sounds were heard.  
The impression was a remote history of a duodenal ulcer; he 
did not manifest signs of recurrent ulceration at the moment; 
and probable irritable bowel syndrome.  

Received in June 1998 was a lay statement from a co-worker, 
dated in September 1997, indicating that the veteran's 
stomach problems caused him great discomfort, and had reduced 
his quality of life.  

At his personal hearing in June 1998, the veteran reported 
that he was taking three different medications for his GI 
problems.  The veteran described an uncomfortable feeling in 
his stomach; he stated that eating relieved the pain, but 
sometimes it also caused aggravation of the pain.  The 
veteran testified that he also felt bloated and gaseous.  The 
veteran related that he had not had an active bleeding ulcer 
in the past year or two, but the symptoms were getting worse.  

At a personal hearing in November 2000, the veteran indicated 
that while he had stomach cramps, he did not have a bleeding 
ulcer; he stated that he was told that he could prevent an 
active ulcer by taking acid blockers and watching his diet.  
The veteran indicated that he did not have diarrhea or 
constipation.  He stated that he was taking Propulsid and 
bulk fiber as well as an antacid (Acidgone).  The veteran 
noted that his stomach pain is aggravated by stressful 
situations.  The veteran reported that he had actually gained 
weight.  


II.  Legal analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's duodenal ulcer disability is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code (Code) 7305.  A 10 percent rating is assigned 
when the ulcer is mild, with recurring symptoms once or twice 
yearly.  Moderate duodenal ulcer, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations, 
warrants a 20 percent evaluation.  Moderately severe duodenal 
ulcer, which is less than severe but with impairment of 
health manifested by anemia and weight loss, or with 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, warrants a 40 
percent evaluation.  Severe duodenal ulcer with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, warrants a 60 percent 
evaluation.  38 C.F.R. 4.114.  

In order for the veteran to meet the criteria for an 
increased rating under Diagnostic Code 7305, the medical 
evidence of record must show the presence of a duodenal ulcer 
which produces recurring episodes of severe symptoms (two or 
three times a year averaging 10 days in duration), or 
continuous moderate manifestations.  Reviewing the evidence 
of record, the Board finds that a disability rating greater 
than 10 percent is not appropriate in this case.  In this 
case, the only symptom the veteran has reported is recurrent 
stomach cramps.  On the most recent VA examination in March 
1998, it was noted that the veteran did not manifest signs of 
recurrent ulceration.  Rather, his symptoms were determined 
to be attributable to probable irritable bowel syndrome.  The 
record shows that both private and VA examiners have 
attributed the veteran's symptoms to nonservice-connected 
disorders, such as irritable bowel syndrome and atypical 
history of peptic ulcer disease, not a duodenal ulcer.  In 
sum, the overall evidence indicates that the veteran's 
current symptoms are produced by non-service-connected 
gastrointestinal problems; accordingly, the symptoms of these 
conditions may not be considered in the evaluation of the 
service-connected duodenal ulcer.  38 C.F.R. 4.14 (2000).

The current medical evidence of record fails to demonstrate 
the presence of a duodenal ulcer which produces recurring 
episodes of severe symptoms (two or three times a year 
averaging 10 days in duration), or continuous moderate 
manifestations.  Under these circumstances, the Board cannot 
conclude that the overall disability picture from ulcer more 
nearly approximates the criteria required for the 20 percent 
rating.  38 C.F.R. § 4.7.  Accordingly, the Board finds that 
the preponderance of the evidence is against awarding a 
disability rating greater than 10 percent for duodenal ulcer.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.114, Code 7305.  

Finally, the Board notes that recent changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases.  The United States Congress 
has recently passed, and the President has signed into law, 
legislation which, in pertinent part, modified and clarified 
VA's duty to assist a claimant in evidentiary development.  
See Veterans Claims Assistance Act of 2000, Public Law No. 
106- 475, 114 Stat. 2096 (Nov. 9, 2000).  Among other things, 
the new statute reiterated the notice requirements embodied 
in former 38 U.S.C.A. § 5103.  Pub. L. No. 106-475, § 4,114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103).  With respect to this issue, the Board 
finds that there has been adequate compliance with the Act.  
The veteran was afforded an examination to evaluate the 
service-connected duodenal ulcer, and it appears that all 
available medical records pertinent to this issue were 
obtained and reviewed.  He was notified of the evidence 
required for full review of this issue in a statement of the 
case and several supplemental statements of the case, and he 
was afforded the opportunity to present testimony and 
additional evidence at a personal hearing before RO personnel 
in June 1998, and at a Board hearing before the undersigned 
in November 2000.  


ORDER

An evaluation in excess of 10 percent for a duodenal ulcer is 
denied.  


REMAND

The veteran maintains that he has osteoarthritis in the 
ankles, right knee, wrist, right shoulder, hips, right elbow 
and his neck which began in military service.  At his 
personal hearing in November 2000, the veteran and his 
representative referred to a book by Duke University Medical 
School which states that osteoarthritis develops as a result 
of rheumatoid arthritis.  It is maintained that the current 
symptoms represent continued manifestation of the condition 
diagnosed in service; therefore, it is argued that the 
veteran should be service-connected for degenerative 
arthritis in the mentioned joints secondary to his service-
connected rheumatoid arthritis.  

During a VA examination in December 1997, the veteran 
complained of dull and aching pain in the right knee, ankles, 
and right shoulder; he stated that the pain in his joints is 
aggravated by physical activities and relieved with rest.  
There was a slight limitation of motion in the ankles with 
tenderness to palpation over the base of the fifth 
metatarsals bilaterally.  There was slight limitation of 
motion in the right knee with moderate patellofemoral 
crepitance and mild tenderness over the lateral joint line.  
There was tenderness over the patellofemoral fact medially 
and laterally on the right; there was also palpable 
crepitance to his knee with active range of motion.  There 
was a positive impingement sign in the right shoulder, and 
positive acromioclavicular joint tenderness.  The impression 
was impingement syndrome, right shoulder; degenerative joint 
disease of the right knee; and early degenerative joint 
disease bilateral ankles.  

The veteran is currently service-connected for rheumatoid 
arthritis in the interphalangeal joints, knees and ankles 
evaluated as noncompensably disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5002.  The provisions of DC 
5002 indicate that chronic residuals of rheumatoid arthritis, 
such as limitation of motion or ankylosis, favorable or 
unfavorable, are rated under the appropriate DCs for the 
specific joints involved.  38 C.F.R. § 4.71a, DC 5002 (2000).  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5002.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  

DC 5002 notes that the rating for the active process will not 
be combined with the residual ratings for limitation of 
motion or ankylosis and that the higher evaluation should be 
assigned.  Id.  

The facts in the instant case raise the question as to 
whether the veteran's joint complaints are due to the 
diagnosed degenerative process or whether it is related to 
his service-connected rheumatoid arthritis.  In addition, 
even assuming that all of his complaints are due to the 
service-connected rheumatoid arthritis, the record does not 
clearly demonstrate whether the veteran's rheumatoid 
arthritis is currently in an active process.  As the Board is 
not free to exercise is own medical judgment, the case must 
be remanded for medical clarification.  

In addition to affording the veteran a VA examination, the RO 
should also obtain and add to the claims file any additional 
VA or private treatment records pertaining to treatment of 
the veteran's service-connected rheumatoid arthritis.  

Finally, the RO's attention is directed to the recent Court 
decision Fenderson v. West, 12 Vet. App. 119 (1999), in which 
it was determined that the veteran's dissatisfaction with the 
initial rating assigned following the initial grant of 
service connection, and a claim for an increased rating of a 
service-connected disability, are two separate and distinct 
types of claims.  In the former circumstance, the veteran may 
be entitled to "staged" evaluations for different periods of 
time from the effective date of the award to the date of the 
final decision, based upon the severity of the disability 
during that period.  As the veteran has appealed the initial 
rating assigned, his claim is entitled to such consideration.  

The Board notes that very recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See Veterans 
Claims Assistance Act of 2000, Public Law No. 106- 475, 114 
Stat. 2096 (Nov. 9, 2000).  Among other things, the new 
statute reiterated the notice requirements embodied in former 
38 U.S.C.A. § 5103.  Pub. L. No. 106-475, § 4,114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103).  

Under the circumstances of this case, the Board finds that 
further development is required prior to appellate 
disposition of the veteran's claims.  Accordingly, this case 
is hereby REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
rheumatoid arthritis, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.  

2.  The veteran should be scheduled for a 
special VA rheumatology examination to 
determine the nature and extent of his 
service-connected rheumatoid arthritis.  
The claims folder and a separate copy of 
this remand must be made available to the 
examiner for review prior to the 
examination.  All indicated tests, 
studies and X-rays should be conducted.  
The examiner should state whether the 
veteran's rheumatoid arthritis is 
currently active.  Also, each joint 
affected by rheumatoid arthritis should 
be identified and range of motion of all 
affected joints should be set forth in 
degrees.  The examiner should comment in 
detail about any activity, progression or 
frequency of exacerbations of the 
rheumatoid arthritis.  The examiner 
should fully describe the parts of the 
body affected and the manifestations and 
findings specifically associated with the 
service-connected rheumatoid arthritis, 
as clinically demonstrated; and should 
distinguish the findings and 
manifestations resulting from 
degenerative joint disease not the result 
of rheumatoid arthritis of various 
joints, or from other nonservice- 
connected disorders.  The examiner should 
comment on the relationship, if any, of 
any degenerative joint disease found to 
any rheumatoid arthritis or residuals 
thereof.  The examiner should describe in 
detail the limitations of functions 
associated only with the service-
connected rheumatoid arthritis, as 
medically ascertainable.  The examiner 
should also comment on the existence of 
any functional loss due to pain, or any 
weakened movement, excess fatigability, 
incoordination, or pain on movement of 
the veteran's joints due to rheumatoid 
arthritis.  The examiner should also 
address the effect of the veteran's 
current disability on his ability to work 
or perform routine functions.  

3.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of the examination.  If the 
reports do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased rating for his service-
connected rheumatoid arthritis.  If the 
veteran's rheumatoid arthritis is found 
to be inactive, the RO should also 
consider whether separate ratings are 
warranted for each affected joint under 
Diagnostic Code 5002, 38 C.F.R. § 4.71a 
(2000).  The RO should also consider the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 as set forth in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The RO should 
also readjudicate the issue concerning 
whether the veteran has degenerative 
arthritis which has been caused by his 
service-connected rheumatoid arthritis, 
or which has been otherwise aggravated as 
a result of his service-connected 
rheumatoid arthritis.  Allen v. Brown, 7 
Vet. App. 439 (1995).  With respect to 
the claim for an increased rating, the 
RO's decision should reflect 
consideration of the concept of "staged 
ratings" outlined in Fenderson v. West, 
12 Vet. App. 119 (1999).  

5.  If the determination remains adverse 
to the veteran in any way, both he and 
his representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and all 
applicable laws and regulations.  This 
document should include detailed reasons 
and bases for the decisions reached.  
They should then be afforded the 
applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



